Bleckley, Judge.
1. Where the indictment is for stealing a cow, and the evidence tends to connect the prisoner with the act of butchering the animal at a certain pen, evidence that he had previously, at different times, butchered other cattle at the same pen, is admissible to show that he used the pen, and was engaged in a butchering business.
2. A person may be “ one of the original parties ” to an offense without being a principal in the first degree. If a principal in the second degree, or if only an accessory before the fact, he would be a party to the offense from the moment of its commission.
3. On the trial of an indictment for the larceny of a cow, a charge of the court is not strictly legal when it is to the effect that if the prisoner was one of the original par*554ties in this t/ra/nsaotion, though, he was not personally present when the cow was driven up, but did other acts, and aided in depriving the owner of his property, he would be a principal in the first degree, and not an accessory before or after the fact, nor a principal in the second degree, and the jury could find him guilty, unless the evidence showed him guilty of receiving stolen goods. The charge seems to assume that tMs t/ra/nsaotion was a criminal transaction amounting to larceny, and to assume, also, that if the prisoner did acts and aided in depriving the owner of his property, he did so wrongfully and fraudulently. Moreover, the phrase, “ but did other acts and aided in depriving the owner of his property,” will not serve to distinguish a principal in the first, from a principal in the second degree.
4. "When the strong and decided weight of the evidence (all introduced by the state) is, that the cow was stolen, not by the prisoner, but by others, with or without his procurement, and brought to his premises in his absence, that he there, after the larceny was complete, received the animal, and, without removing it therefrom, took part in slaughtering it, and in removing the meat, and in appropriating it to his own use and the use of some of his confederates, his offense, under the Code, is not that of a principal felon. If he procured the larceny to be committed, he is an accessory both before and after the fact; or, if he did not procure it to be committed, and - yet knew the animal to be stolen, he is guilty as accessory after the fact, or of the equivalent misdemeanor of receiving stolen goods, knowing them to be stolen.
Judgment reversed.